Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art references whether taken alone or in combination fail to disclose or render obvious the following methods:
A method comprising: listening, without joining a mesh network, on a radio channel selected from a discovery channel hopping sequence, wherein the discovery channel hopping sequence (i) uses a different sequence from a sequence used by a channel hopping sequence used by a radio operating on a first mesh network and a channel hopping sequence used by a second radio operating on a second mesh network and (ii) comprises a plurality of radio channels used by the channel hopping sequence of the radio; when a preamble of a packet is received on the radio channel: continuing to listen on the radio channel until a header is received, and transmitting the header to an external device using a data link, wherein the header includes at least one identifier associated with the first mesh network; after receiving the packet, selecting a subsequent radio channel from the discovery channel hopping sequence; listening, without joining the second mesh network, on the subsequent radio channel; and continuing to listen on the radio channel until a second header is received, and transmitting the second header to the external device using a data link, wherein the second header includes at least one identifier associated with the second mesh network.
A method comprising: listening, without joining or synchronizing to a mesh network, on a radio channel selected from a discovery channel hopping sequence for a communication from a device joined to the mesh network, wherein the discovery channel hopping sequence comprises a sequence of radio channels different from a channel hopping sequence used for communication on the mesh
network; responsive to identifying a preamble of a packet, the packet comprising a header:
continuing to listen until the packet is received; analyzing the packet to identify information from the header of the packet; and storing information from the header of the packet in a data structure; after receiving the packet, selecting a next radio channel from the discovery channel hopping sequence; listening, without joining or synchronizing to a second mesh network, on the next radio channel selected  from the discovery channel hopping sequence for a communication from a second device joined to the second mesh network: responsive to identifying a preamble of a second packet, the second packet comprising a header: continuing to listen until the second packet is received; analyzing the second packet to identify information from the header of the second packet: and storing information from the header of the second packet in the data structure.	
A method comprising: identifying a first radio channel in a discovery channel hopping sequence, wherein the discovery channel hopping sequence (i) uses a different sequence from a sequence used by a channel hopping sequence used by a mesh network and (ii) comprises a plurality of radio channels used by the channel hopping sequence of the mesh network; listening on the first radio channel without joining the mesh network; when no communication is detected on the first radio channel for a predetermined amount of time, switching to a second radio channel in the discovery channel hopping sequence, wherein the predetermined amount of time differs from a slot time used by the mesh network; listening on the second radio channel without joining the mesh network; while listening on the second radio channel, detecting a preamble of a packet comprising a header, and continuing to listen on the second radio channel until the header is received; identifying, from the header, a source address corresponding to a device associated with the packet and the mesh network;  switching to a third radio channel in the discovery channel hopping sequence; listening on the third radio channel without joining a second mesh network; while listening on the third radio channel, detecting a preamble of a second packet comprising a header, and continuing to listen on the third radio channel until the header of the second packet is received: and identifying, from the header, a source address corresponding to a second device associated with the second packet and the second mesh network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465